In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00054-CR
                                                ______________________________
 
 
                                 RICKY LYNN BAKER, JR.,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 188th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 38,030-A
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            Ricky
Lynn Baker, Jr., appellant, has filed with this Court a motion to dismiss his
appeal.  The motion is signed by Baker
and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of
Appellate Procedure.  See Tex.
R. App. P. 42.2(a).  As authorized
by Rule 42.2, we grant the motion.  See Tex.
R. App. P. 42.2.
            Accordingly,
we dismiss the appeal.
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          September
7, 2010
Date Decided:             September
8, 2010
 
Do Not Publish